DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered. 

Status of Action/Claims
Receipt of Remarks/Amendments filed on 7/18/2022 is acknowledged. Claims 1-7, 11 and 13-15 are currently pending and presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Claim 1 is objected to because of the following informalities: 1, 2- benzisothiazolin-3-one should be written as 1,2-benzisothiazolin-3-one.  Appropriate correction is required.

Maintained Rejections

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (WO 2009/115490 A2; Sep. 24, 2009) in view of Stevenson et al. (US 2010/0267561 A1; Oct. 21, 2010), Grigera et al. (US 2014/0051572 A1; Feb. 20, 2014), Vanderbilt (Vanderbilt Minerals, LLC, VanGel/Veegum; Aug. 10, 2018)  and Liu et al. (US 2015/0018402 A1; Jan. 15, 2015).   
Evans throughout the reference teaches a herbicidal composition comprising pyroxasulfone and at least one herbicide B for controlling undesirable vegetation in crops (Abstract).
Evans exemplifies a herbicidal composition comprising a herbicide A which is 3-[5-(difluoromethoxy)-1-methyl-3-(trifluoromethyl)pyrazol-4-ylmethylsulfonyl]-4,5-dihydro-5,5-dimethyl-1,2-oxazole (i.e. pyroxasulfone) and at least one herbicide B which is selected from protoporphyrinogen-IX-oxidase inhibitors (see: Claim 1 and Abstract). It teaches the herbicide B comprises at least one compound of the formula III which includes flumiclorac its salts and its esters (Claim 13 and 14). The references discloses suitable example of such esters being flumiclorac-pentyl (Page 14, line 29-30). 
Further, Evans teaches the composition comprising various excipients. It teaches the composition comprises dispersants, thickeners, antifoam agent, bactericides (i.e. preservatives) and antifreeze agents (Page 35, line 23-29). More specifically, it teaches Veegum (i.e. magnesium aluminum silicate) as one of the thickeners, silicone emulsion as an antifoam agent, benzisothiazolinones as the bactericides and propylene glycol as the antifreeze agent (Page 36, line 24-40). 
Evans also teaches that the formulation comprises from 1 to 98% by weight of the active ingredients (e.g. pyroxasulfone and herbicide B), which overlaps with the concentration of pyroxasulfone and flumiclorac-pentyl in the instant claims. 
Evans also teaches the invention is for use of the composition for controlling undesirable vegetation in crops and the composition is applied where undesirable vegetation occurs (Pg. 3, line 7-15; Claims 24-29). It further teaches the composition is suitable for controlling large number of harmful plants including monocotyledonous weeds (Pg. 20, line 19-29) and thus reads on the method of controlling a weed recited in instant claim 14. 

The teachings of Evans have been set forth above. 
With regards to claims 1, 6, 7, and 13, Evans teaches surfactant such as alkyl-and alkylarylsulfonate that can be comprised in the formulation (Page 36, line 4-9). Evans does not specifically teach dioctyl sodium sulfosuccinate as recited in claims 1, 6, 7 and 13. However, this deficiency is cured by Stevenson et al. and Grigera et al.
Stevenson throughout the reference teaches an herbicidal composition and methods for controlling the undesired vegetation with an effective amount of a composition of the invention (Abstract; Claims). Stevenson further discloses flumiclorac-pentyl and pyroxasulfone as herbicides which can be included in the formulation (Para 0339). The reference further discloses the herbicidal composition can comprise anionic surfactants such as dialkyl sulfosuccinate salts (Para 0322). Further, the references teaches the amount of surfactant comprised in the formulation can be in the range of 0 to 50% by weight in different types of formulation (Para 0317). This amount taught by Stevenson overlaps with the amount claimed in the instantly claimed invention. Stevenson teaches dialkyl sulfosuccinate salts as the anionic surfactant that can be comprised in the composition but does not disclose a specific dialkyl sulfosuccinate salt. However, this deficiency is cured by Grigera et al.
  Grigera throughout the reference teaches synergistic pesticidal compositions. It also teaches including non-ionic surfactants in the composition and specifically discloses sodium di(2-ethylhexyl) sulfosuccinate (i.e. dioctyl sodium sulfosuccinate) as a dialkyl sulfosuccinate salt (Para 0055).

With regards to claims 1, 11 and 13, Evans teaches magnesium aluminum silicate as a thickener, as discussed supra, but does not teach hydroxyethyl cellulose thickener and also does not specifically teach the concentrations of the excipients which are hydroxyethyl cellulose thickener, Veegum (i.e. magnesium aluminum silicate), silicone emulsion and propylene glycol as claimed in the instant invention.  Further, Evans teaches benzisothiazolinones with different trade names such as Proxel and Acticide (Page 36, line 34-38) but does not specifically teach the concentration of benzisothiazolinone in these compounds. However, these deficiencies are cured by Grigera et al. and Vanderbilt.
Grigera teaches the pesticidal formulation comprising thickeners which include magnesium aluminum silicate and hydroxyethyl cellulose (Para 0061). It teaches the concentration of the thickeners in in the formulation being from about 1 to about 25% by weight (Para 0105). Further, it teaches antifreeze agents such as propylene glycol at a concentration of 1 to 20% (Para 0104). It also teaches antifoam agent such as silicone emulsion at a concentration of 0.01 to 1%. Moreover, it also teaches the pesticidal formulation comprising bactericidal agent such as Proxel GXL which is benzisothiazolinones (1,2-benzisothiazolin-3-one) at a concentration of 0.01 to 1%. Proxel GXL is also used in the examples provided in the instant specification and contains 19.3% 1,2-benzisothiazolin-3-one. Further, all these concentrations of the excipients taught by Grigera overlap the instantly claimed concentrations of the excipients. 
Vanderbilt discloses the use of Veegum (magnesium aluminum silicate) for industrial applications such as agricultural formulations. It teaches Veegum is often used synergistically with organic thickeners and the stability of formulations containing these mixtures will be greater than that of the same formulation made with each individual component of the mixture. It teaches hydroxyethyl cellulose as one of the organic thickener that provides beneficial synergistic effects with Veegum. (see: Pages 3-4, 9, 10).

With regards to the 35% graft copolymer recited in claims 1, 11 and 13, as discussed above, Evans teaches the herbicidal formulation comprising dispersants as surfactant such as copolymers (see Pg. 36, line 4-22). It does not teach specifically the dispersant being 35% graft copolymer. However, this deficiency is cured by Liu et al.
Liu teaches pesticidal dispersible concentrate formulations comprising pesticidal agents, surfactants, and the formulation having superior storage stability (Abstract). It discloses the composition comprising difunctional block copolymer surfactant (Para 0025). It further teaches graft copolymers that can be added to the formulation are copolymers with an acrylic acid and specifically teaches Tersperse 2500 (a 35% graft copolymer solution) (Para 0041).   

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of the above cited references and include dioctyl sodium sulfosuccinate in composition of Evans. One would have been motivated to do so because Evans teaches an herbicidal composition comprising anionic surfactants such as alkyl-and alkylarylsulfonates and Stevenson also teaches an herbicidal composition comprising anionic surfactant such as dialkyl sulfosuccinate salt. Further, Stevenson also teaches a herbicidal composition which can comprise the herbicide pyroxasulfone and flumiclorac-pentyl. It would have been obvious to one of ordinary skill in the art to try and substitute the different anionic surfactant taught by the two references as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, since Stevenson does not disclose a specific dialkyl sulfosuccinate salt, one of ordinary skill in the art would look towards formulations in agrochemicals which teach a specific type of dialkyl sulfosuccinate salt such as dioctyl sodium sulfosuccinate as taught by Grigera and try and substitute the different dialkyl sulfosuccinate salts. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of the above cited references and include the above mentioned excipients in the amounts taught by Grigera. Evans teaches the inclusion of the excipients but does not disclose the amounts to add, however, Grigera in its pesticidal formulation also teaches all the same excipients and further teaches the amounts to add and therefore one would have motivated to utilize the teachings of Grigera for the amounts of excipients to add. Moreover, it would have been obvious to one of ordinary skill in the art to incorporate an amount of excipient based on the desired effect from excipient. For example, one would add a thickener into the formulation based on the desired viscosity during routine optimization. Therefore, the concentrations of the excipient as claimed in the instant invention would have been prima facie obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art to include the hydroxyethyl cellulose thickener along with the magnesium aluminum silicate because Evans teaches adding thickeners such as magnesium aluminum silicate and Grigera in its pesticidal formulation teaches both magnesium aluminum silicate and hydroxyethyl cellulose and it would have been obvious to try and substitute the different thickeners known and used in the agrochemical formulations during routine experimentation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, as discussed above, the Vanderbilt reference teaches Veegum is often used synergistically with organic thickeners and the stability of formulations containing these mixtures will be greater than that of the same formulation made with each individual component of the mixture. It teaches hydroxyethyl cellulose as one of the organic thickener that provides beneficial synergistic effects with Veegum. Thus, based on the teachings of Vanderbilt, one skilled in the art would have been further motivated to incorporate hydroxyethyl cellulose into the formulation of Evans which already teaches the inclusion of Veegum. 
It would have been obvious to one ordinary skill in the art to include Proxel GXL in the amount taught by Grigera, which contains 19.3% 1,2-benzisothiazolin-3-one, into the formulation of Evans because Evans teaches the composition comprising bactericide agents such as benzisothiazolinone. As discussed above, Evans teaches the composition comprising bactericides such as Proxel and Acticide which contain benzisothiazolinone, but does not expressly disclose the concentration to include. However, it would have been obvious to one of ordinary skill in the art to utilize the teachings of Grigera and include the bactericide agent in the amount it teaches and also based on the desired antimicrobial effect that is desired or needed in the formulation.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of the above cited references and include an acrylic graft copolymer such as Tersperse 2500 as taught by Liu. Evans already teaches the use of surfactants and dispersants which include copolymers and it would have been obvious to try and substitute the different dispersants and specifically the copolymers used in the agrochemical formulations and taught in the cited references during routine experimentation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, it would have been obvious to include the dispersant in an amount based on how much is needed to prevent aggregation during routine optimization. The excipients claimed in the instantly claimed invention are known and commonly used in the art as evidenced by the cited references and addition of these excipients in a specific amount in a formulation is based on how much effect is desired from the excipient. 
With respect to the instantly claimed flumiclorac-pentyl component, as discussed above, the Evans reference teaches the herbicide B comprises at least one compound of the formula III which includes flumiclorac its salts and its esters (Claim 13 and 14) and the references discloses suitable example of such esters being flumiclorac-pentyl (Page 14, line 29-30). The prior art teaches flumiclorac-pentyl as a suitable ester of flumiclorac that can be included in the composition as the herbicide B.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
While the Evans reference does not explicitly disclose the specific concentration of pyroxasulfone and flumiclorac-pentyl in the exemplified formulation, it teaches an overlapping range of the amount of active ingredient to be comprised, as discussed supra. Therefore it would have been obvious to one of ordinary skill in the art to determine the optimum amount of pyroxasulfone and flumiclorac-pentyl to include in the formulation during routine experimentation. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.  
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-7, 11, 13-14 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Evans (WO 2009/115490 A2; Sep. 24, 2009) in view of Stevenson et al. (US 2010/0267561 A1; Oct. 21, 2010), Grigera et al. (US 2014/0051572 A1; Feb. 20, 2014), Vanderbilt (Vanderbilt Minerals, LLC, VanGel/Veegum; Aug. 10, 2018) and Liu et al. (US 2015/0018402 A1; Jan. 15, 2015) as applied to claims 1-7, 11 and 13-14  above, and further in view of Sievernich (AU 2009248755 B2; Nov. 26, 2009).  
The teachings of the above references have been set forth above. The above references do not explicitly teach the method wherein the composition is applied sequentially or concurrently with a compound of glyphosate as recited in instant claim 15. However, this deficiency is cured by Sievernich.
   Sievernich throughout the reference teaches herbicidal compositions comprising different herbicides within the formulation. The different herbicides comprised in the formulation include pyroxasulfone, flumiclorac and glyphosate (See: Table 1, Page 57 and Row 25; Abstract). Sievernich teaches the composition of the invention have several advantages over solo application of either glyphosate or pyroxasulfone. It teaches that the composition of the invention show enhanced herbicide action in comparison with the herbicide action of solo action glyphosate or pyroxasulfone against undesired vegetation (Page 4, line 14-17). Further, the reference teaches that it is particularly beneficial to further combine these herbicides with at least one further herbicide, which show enhanced herbicide action against undesirable vegetation. (Page 4, line 35 – Page 5, line 7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Sievernich and apply the composition taught by the above reference sequentially or concurrently with glyphosate as taught by Sievernich. One would have been motivated to do because Sievernich teaches that combination of glyphosate with pyroxasulfone showed enhanced herbicide action against undesirable vegetation. The teachings of Evans are also directed to the herbicides having action against undesirable vegetation and both Evans and Sievernich teach pyroxasulfone and flumiclorac as one of the herbicides in the composition and therefore one would have been further motivated to incorporate glyphosate with a reasonable expectation of success. 
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments/Declaration
Applicant’s arguments, filed 7/18/2022, with respect to claims 1-7, 11 and 13-15 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argued the claimed invention having unexpected results wherein applicant referred to the declaration filed on 7/18/2022 and argued that formulation of the present invention containing magnesium aluminum silicate and hydroxyethyl cellulose was both stable and compatible with RoundUp Powermax while the same formulation substituted with polyacrylic acid, hydroxypropyl cellulose or xanthan gum instead of hydroxyethyl cellulose were either unstable or incompatible with RoundUp Powermax. Applicant argued that this result is surprising as Vanderbilt prior art reference teaches that cellulosics such as hydroxyethyl cellulose and hydroxypropyl cellulose, polyacrylates such as polyacrylic acid and natural gums such as Page 4 of 7 xanthan gum should all display synergistic and stability effects when combined with magnesium aluminum silicate. Applicant further argued the formulations in Table 1 of declaration were passed through a 100-mesh screen and the formulation containing magnesium aluminum silicate and hydroxyethyl cellulose was completely stable with RoundUp Powermax as the mixture flowed through a 100-mesh screen. However, the formulation containing magnesium aluminum silicate and xanthan gum had significant flocculation and completely blocked the 100-mesh screen. It was argued that this result is unexpected as Vanderbilt suggests that either of these combinations should produce synergistic stability results.
In response, the examiner argues that while the declaration, filed on 7/18/2022, does provide data regarding unexpected results of the claimed combination of magnesium aluminum silicate and hydroxyethyl cellulose versus the combinations taught by the Vanderbilt reference, however, the examples disclosed in the declaration use only one particular concentration of each claimed component whereas the instant claim 1 is broader in scope and does not recite any particular concentration. Also, while independent claim 13 recites particular concentrations of the recited components, claim 13 is also broader in scope than the examples in the declaration because claim 13 recites a range of concentrations and applicant have not shown that unexpected results would occur over any concentration, as is the case in claim 1, or that unexpected results would occur over all the wide ranges of concentrations recited in claim 13. Also, the examples in the declaration use components which are narrower in scope than the components recited in the instant claims. For example, the instant claims recite silicone emulsion as one of the components and Table 1 of declaration discloses Xiameter 0300, which is one type of silicone emulsion. The data in Table 1 does not show that unexpected results would occur over any type of silicone emulsion. Further, the instant claims recite the composition comprising a 35% graft copolymer and the examples in Table 1 of declaration use Tersperse 2500, which is narrower in scope than the broadly claimed 35% graft copolymer. Thus, applicant’s results do no appear to be commensurate in scope with the instant claims at this time because applicant’s examples in the declaration which have provided these unexpected results are much narrower in scope than the instant claims and applicant have not demonstrated that all of the claimed concentrations and components would actually result in unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616